              Case 5:20-cv-00903-D Document 5 Filed 09/09/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF OKLAHOMA

Zacarias Moussaoui                      )
                                        )
                 Petitioner(s)          )
v.                                      )       CIV-20-903-D
                                        )
                                        )
                                        )
Turki Al Faisal Al Saud                 )
             Respondent(s)              )

September 9, 2020
Enter Order:

In accordance with 28 U.S.C. §636, this matter is hereby referred to Magistrate
Judge Suzanne Mitchell for preliminary review, for conducting any necessary
hearings, including evidentiary hearings, for the entry of appropriate orders as to
non-dispositive matters, and for the preparation and submission to the
undersigned judge of Findings and Recommendations as to dispositive matters
referenced in 28 U.S.C. §§ 636(b)(1)(B), and (C).

THE ABOVE ORDER ENTERED AT THE DIRECTION OF JUDGE TIMOTHY D.
DEGIUSTI


                                        CARMELITA REEDER SHINN, CLERK


                                        by: s/E. Morrow
                                        Deputy Court Clerk




Revised 01/09/2020 EM
